Citation Nr: 1527871	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss. 

This case has previously been before the Board in December 2013 and January 2015, at which time the case was remanded in efforts to obtain a probative medical opinion.  The case is now returned for appellate review.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss was incurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).   

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results. 

In the Hensley case the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:  [W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that his hearing loss is a result of exposure to acoustic trauma in service.  

Service personnel records reflect that the Veteran's military occupational specialty in the U.S. Air Force was jet engine mechanic.  He also has been granted service connection for tinnitus, in part, based on his exposure to acoustic trauma in service.  Thus, the Veteran's exposure to acoustic trauma in service is conceded.  

Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's enlistment into active service and at his separation from service.  However, the service treatment records show he received treatment for various ear complaints in service: In January 1967, for ear pain after getting jet fuel in his ear; July 1968 ear block; July 1968, twice for ear pain.  Records note that he had periodic right ear pain since getting jet fuel in it.

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI). In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

A December 1965 audio evaluation at enlistment into service shows right ear decibel thresholds of 10 (-5), 0 (-10), and 0 (-5) and left ear decibel thresholds of 15 (0), 5 (-5), 5 (-5), 25 (15), and 0 (-5) at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Decibel thresholds at 3000 hertz were not reported.

An April 1969 separation examination reflects audiometric testing was performed using ISO units, which revealed hearing threshold levels of 0 decibels in both ears at all thresholds.  

A November 1973 audio examination also shows right ear decibel thresholds of 5, 0, 0, 10, and 5 and left ear decibel thresholds of 0, 0, 0, 15, and 10 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  

On a February 2011 VA audiological evaluation the examiner opined that the Veteran's hearing loss was not likely the result of his military service because his separation examination showed he had normal hearing on discharge from service and a subsequent (1973) examination found he had normal hearing.  As noted, however, under governing case law, the absence of evidence of hearing loss in service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The February 2011 audiologist's opinion does not include any rationale other than the absence of hearing loss in service, and also does not discuss the significance, if any, of the Veteran's complaints of and treatment for ear pain and ear block in-service.  Consequently, the opinion is inadequate for rating purposes.

The Board remanded this case for a medical opinion addressing the etiology of the Veteran's hearing loss in December 2013.  The December 2013 remand instructed that the Veteran be scheduled for an examination to determine the etiology of his hearing loss, and included specific questions to which the examiner was to respond.  Specifically, the examiner was to opine whether the Veteran's hearing loss is related to his acknowledged exposure to jet engine noise in service or, in the alternative, is related to the ear complaints noted in his service treatment records.  The examiner did not respond to these questions.  The January 2014 examiner found that he could not determine the cause of the Veteran's hearing loss without resort to speculation as there was not adequate evidence in the file of the Veteran's post-military thresholds over the years.  He could only state that based on the evidence in the service treatment records that it was not as likely as not that the Veteran's current hearing loss was related to military service.

In January 2015, the Board found that the January 2014 examination was inadequate for rating purposes, and a remanded the matter for corrective action. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In addition, additional records were to be obtained.

A medical opinion was provided in February 2015 in which the examiner again stated that the Veteran had normal hearing at separation from service, and another audiometric evaluation four years after separation from service, which indicated normal hearing.  The examiner also commented that there was no significant threshold shift when compared to the enlistment physical.  In addition the examiner cited to a study conducted by Institute of Medicine in 2006 called, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," in which it was concluded that there was no basis to indicate that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after exposure.  The examiner further commented that he could not identify the etiology of the Veteran's hearing loss without resort to speculation, as the file did not contain the information that would help him in that regard.

In addressing the merits of the Veteran's claim, the Board first notes that the medical opinions of record, all provided by the same VA audiologist, do not carry much weight, as the examiner did not consider the Veteran's competent and credible assertions of decrease in hearing since his separation for military service.  See VA Form 9 noting the Veteran's representative's assertions that the Veteran has stated that his hearing difficulties began in service and that he continued to experience symptoms of hearing loss since discharge from service.  The examiner also, while alluding to the ear infection in 1968 in service in the January 2014 opinion, never stated as to the likelihood that the Veteran's ear infections in service were related to his post-service findings of hearing loss.  Therefore, the examiner did not consider all pertinent information in concluding that the Veteran's hearing loss was not related to military service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).    

In addition the examiner noted in February 2015 that the opinion was based, in part, on The Institute of Medicine Study (2006) entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus."  The examiner does not appear to consider the Veteran's lay statements regarding his experiencing hearing loss in service and since service.  The examiner also did not include any additional analysis of the Veteran's specific case including his history of noise exposure and subsequent hearing loss, other than to note that there was no significant threshold shift during service.  Without any further analysis, the examiner's rationale is not sufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  There are other relevant factors to consider regarding the Veteran's claim including his lay statements that he experienced hearing loss after being exposed to noise from his duties as a jet mechanic.  

Also, as to the examiner's assertions that the etiology of the Veteran's hearing loss could not be determined without resort to speculation, in order for the Board to rely upon this statement, it must be clear that "all procurable and assembled data" was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The examiner noted that the opinion could not be made based on the information of record, but did not identify in the February 2015 opinion additional information that would facilitate a more conclusive opinion.  While the examiner noted in January 2014 that there was inadequate evidence of the Veteran's post-military hearing thresholds, he also did not consider all procurable data, such as the Veteran's lay statements regarding hearing loss and the findings of ear infections in service.  

There are no other medical opinions of record addressing the etiology of the hearing loss.

The medical evidence establishes that the Veteran was exposed to acoustic trauma in service as a jet engine mechanic, has complained of hearing loss since service, and is currently diagnosed with bilateral ear hearing loss.  Therefore, the record shows that the Veteran's ear hearing loss has been a chronic condition since service.  Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of hearing loss symptomatology since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In weighing the conceded exposure to acoustic trauma in service, and the Veteran's statements regarding chronic symptomatology for many years since service, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


